FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          APRIL 14, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 71

Dennis James Gaede,                                  Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee

                                No. 20210336

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven E. McCullough, Judge.

AFFIRMED.

Per Curiam.

Laura C. Ringsak, Bismarck, ND, for petitioner and appellant; submitted on
brief.

Birch P. Burdick, State’s Attorney, Fargo, ND, for respondent and appellee;
submitted on brief.
                                Gaede v. State
                                No. 20210336

Per Curiam.

[¶1] Dennis James Gaede appeals from an order denying his petition for
postconviction relief. Gaede claims his 2018 diagnosis for post-traumatic stress
disorder (“PTSD”) is newly discovered evidence. The district court found
Gaede’s PTSD diagnosis is not newly discovered evidence, and this claim was
brought outside the statute of limitations provided in N.D.C.C. § 29-32.1-
01(3)(b). We conclude the court did not clearly err in finding Gaede’s claim is
outside the statute of limitations in denying Gaede’s petition for postconviction
relief. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1